Citation Nr: 1229585	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  09-49 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits, in the calculated amount of $24,106, to include the validity of the debt. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel

INTRODUCTION

The Veteran had active service from July 1966 to December 1969, from April 1980 to July 1980, from August 2002 to December 2002, from January 2004 to July 2005 and from July 2005 to March 2009.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 decision issued by the Committee on Waivers and Compromises (COWC) at the St. Paul Regional Office (RO), which denied the Veteran's request for waiver of the recovery of an overpayment of compensation benefits as a matter of law based on a finding of equity and good conscience.  A review of the evidentiary record indicates that some of the assessed overpayment in question may have been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board will consider the entire overpayment in the calculated amount of $24,106.

In June 2011, the Veteran testified during a Travel Board Hearing before a Veterans Law Judge at the Muskogee RO; a transcript from that proceeding is of record and has been associated with claims file.  Thereafter, the Veteran submitted additional evidence, along with a waiver of consideration of the agency of original jurisdiction.  38 C.F.R. § 20.1304.  

The Veterans Law Judge who conducted the June 2011 hearing has since retired.  Accordingly, the Veteran was informed of his right to attend a hearing before another Veterans Law Judge.  The Veteran submitted a reply in January 2012, indicated that he did not wish to appear at another hearing. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


REMAND

A Veteran who is receiving compensation must notify VA of all circumstances which will affect his or her entitlement to receive, or the rate of, the benefit being paid.  38 C.F.R. § 3.660(a)(1) (2011).  The Veteran contends that he is entitled to a waiver of the recovery of an overpayment of $24,106 in VA disability payments for which he was on active duty and still receiving VA disability payments.  

The Veteran asserts that he was without fault in the creation of this debt and that he repeatedly contacted VA in an effort to have VA disability payments discontinued while he was on active duty.  Essentially, the Veteran argues that the overpayment is the result of VA administrative error, and that if a debt exists it should be waived due to this error.  

In general, waiver determinations that do not involve fraud, misrepresentation, or bad faith by the claimant, should be waived only when it is shown that the recovery would be against the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 (2011).  The Board emphasizes that waiver decisions are based upon the evidence of record, which, in essence, places the burden of proof upon the claimant.  See 38 C.F.R. § 1.966 (2011).  

The Veteran contends that he notified VA of his return to active duty via telephone on several occasions.  The RO must inform the Veteran of the type and kind of evidence required to substantiate his assertions.  Moreover, the Board notes that during the June 2011 hearing before a Veterans Law Judge it was mentioned that records from the Debt Management Center in St. Paul, Minnesota, may not have been associated with the claims file.  Further procedural and evidentiary development addressing the whether or not the Veteran may have contacted VA advising them of his return to active duty is therefore required.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran all appropriate notices of the law and regulations governing the creation of an overpayment and waiver thereof.  In particular, inform the Veteran of the type and kind of evidence required to establish that he did, in fact, inform VA of his return to active duty in September 2005, May 2006 and October 2006.

2.  Ask the Veteran to submit a current, complete financial statement.

3.  The RO should thereafter obtain, and associate with the claims file, copies of all available records related to the matter on appeal held by the VA Debt Management Center (DMC) in St. Paul, Minnesota.  This includes, but is not limited to, any and all records indicating that the Veteran may have contacted the VA to inform them of his return to active service any time between July 2005 and March 2009.    

4.  When all of the requested development has been completed, in addition to any other development deemed necessary, the case should be reviewed based on any additional evidence submitted.  

If the Veteran's claim is not granted to his satisfaction, he should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
JOHN C. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


